DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1 (claims 1-9) in the reply filed on 4/22/2021 is acknowledged.  The traversal is on the ground(s) that there would not be a search burden.  This is not found persuasive because separate, unique, features have been claimed which would expand both the subclass and text search beyond what is required for group 1. Further, while applicant mentions unity of invention, the current application is not related to WIPO or the PCT and will be examined under US laws.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 4 is objected to because of the following informalities:  “gas second transfer portion” should be “second gas transfer portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear if applicant is reciting the original “a burn region” or a second burn region. The examiner has interpreted the latter.
Regarding claim 9, the preamble of the claim recites the subcombination of a cooking grate, but the body of the claim recites the combination of grate + cooking appliance. It is unclear whether Applicant intended to claim the combination or the subcombination, the examiner has interpreted the subcombination. The examiner notes that applicant functionally claimed the combination within at least independent claim 1 and dependent claim 8, however in claim 9 applicant positively recites the top sheet which has not been included within its parent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Inzaghi (US 20090101132).
Regarding claim 1, Inzaghi discloses a cooking grate for a domestic gas cooking appliance having a top sheet, the cooking grate comprising:
a cooking utensil support region (22 + 11); and
a gas transfer portion (24, the whole arm) extending from the cooking utensil support region and having a gas transfer chamber (24, the inner space),
a plurality of gas outlets (30) extending from the gas transfer chamber to a burn region outside of the gas transfer portion, and
a gas inlet (25) extending from an area outside of the gas transfer portion to the gas transfer chamber.

Regarding “for a domestic gas cooking appliance having a top sheet” – this has been interpreted as entirely functional language for two reasons:
Applicant has not recited the domestic gas cooking appliance, nor the top sheet, within this independent claim.
The difference between a cooking grate and a domestic gas cooking appliance was the basis for restriction.
Therefore, even though Inzaghi may not explicitly teach these elements, it clearly is intended to be used with them and therefore Inzaghi discloses the limitations of claim 1.

Re claims 2 and 3, Inzaghi discloses wherein an uppermost surface of the gas transfer portion is located on in a different plane that an upper most surface of the cooking utensil support region (Fig. 2). Note that the cooking utensil support region’s uppermost surface includes wings (13), raising the cooking utensil support region above the gas transfer portion. 
Re claim 4, the contents of this claim are effectively claiming a second burner, identical to the one within claim 1. Note figures 13-14 and 16-18 to see multiple burners of claim 1 within the same grate configuration.
Re claim 5, Inzaghi discloses wherein the gas inlet is formed in an end of the gas transfer portion. As can be seen in Fig. 2, the gas transfer portion’s outer end is connected to gas inlet (25).
Re claims 6 and 7, Inzaghi discloses the gas transfer chamber is open to above the gas transfer chamber (Fig. 2). The gas transfer chamber is open until the burner cap (12) is placed on top of it.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inzaghi in view of Rasi (US 20140251305).
Regarding claims 8 and 9, Inzaghi discloses the limitations as applied to claim 1. Inzaghi may not disclose a foot that extends from the gas transfer portion to a top sheet. Rasi teaches feet (10) that support the cooking appliance on top of top sheet (2). It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Inzaghi with the feet of Rasi in order to prevent scratching.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON H HEYAMOTO whose telephone number is (571)272-2535.  The examiner can normally be reached on 8am-5pm, Alternating Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON H HEYAMOTO/Examiner, Art Unit 3762        

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762